DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a grass catcher
II. Claims 7-8, drawn to a method of fabricating a grass catcher
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process lacks limitations of the product, and could be used to make another and materially different product. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require different search strategies. Additionally, art applicable to one invention is not necessarily applicable to the other making examination of both inventions not conducive to compact prosecution.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Stuart Goldstein on 10/21/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Information Disclosure Statement

The listing of references in the specification (US 5074106) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 47.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities: “frustrum” should read “frustum.  Appropriate correction is required.

Claim Interpretation

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 14 “grass catcher connection means”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “grass catcher connection means” is interpreted in view of the specification pin 86 and hook bracket 88.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

** see claim interpretation above. For the purposes of prosecution, the claims are not interpreted in view of the claim interpretation above. Failure to amend the claims to remove “means” will be considered an admission by applicant that the above interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is proper.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “a monocoque container: in line 2, and recites that the container comprises “a cover removably attached” in line 13. The disclosure does not provide a definition of “monocoque” and the term is commonly used to describe vehicle/aircraft structures. Broadly interpreted, it is understood to mean a singular shell.  If the container is meant to be formed from a singular shell, a removable cover should not be recited as a component of the container, as it would be a container formed from more than one shell.
Claim 1 reads “a curved side wall comprising a series of adjacently aligned, frustrum shaped segments” in lines 9-10. However, the term “frustum” is contradictory to the term “curved.” Figure 1 appears to show the side wall of the grass catcher to have a plurality of straight segments, without a curved portion. It is suggested that the term “curved” be removed to overcome this rejection.

Claims 2-6 are rejected for their dependency upon claim 1. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20210029875 A1).

Regarding claim 1, Takahashi discloses a grass catcher (8) for attachment to a lawn mower (2), the grass catcher comprising: 
a monocoque container (8) downwardly tapered from the rear end (62) of the container to the front end of the container (see fig. 3), the rear end being open and larger in size than the front end, the container comprising: 
a front wall which closes off the front end; 
a flat bottom wall (not shown, the side opposite the top wall shown in fig. 1) fixedly attached directly to the front wall; 
a flat side wall (see fig. 3) having an opening (64), said side wall being fixedly attached directly to the front wall and the bottom wall; 
a flat top wall and a curved side wall (see fig. 3) comprising a series of adjacently aligned segments (one of three segments is shown in fig. 3), said curved side wall extending downward from the top wall, wherein the top wall is fixedly attached directly to the front wall and the flat side wall and the curved side wall are fixedly attached directly to the front wall and the bottom wall; 
a cover (66) removably attached to the rear end; and 
grass catcher connection means for removably attaching the grass catcher to a lawn mower (paragraph 0040: The grass collection container 8 is detachably attached to a rear portion of the handle unit 6).

    PNG
    media_image1.png
    787
    553
    media_image1.png
    Greyscale

Takahashi Figure 1

    PNG
    media_image2.png
    377
    395
    media_image2.png
    Greyscale

Takahasi Figure 3

Takahashi does not disclose wherein the segments of the curved side wall are frustum shaped. 
It would be obvious to one of ordinary skill in the art to provide the curved side wall disclosed by Takahashi with segments that are flat/frustum shaped. It has been held that changes in shape require only routine skill in the art (MPEP § 2144.04.IV.B).

Regarding claim 2, Takahashi discloses the grass catcher as in claim 1 further wherein the front wall, the flat bottom wall, the flat side wall, the flat top wall, and the curved side wall each have edges which are fixedly attached directly to the edges of the wall to which they are adjacent (see figures 1-3, all walls are connected to adjacent walls).


Regarding claim 5, Takahashi discloses the grass catcher as in claim 1.
Takahashi does not disclose wherein the top wall, curved side wall, and bottom wall are a single, continuous sheet of material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the top wall, curved side wall, and bottom wall from a single sheet of material since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP.2144.04.V.B).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20210029875 A1) in view of Reinhold (AU 2004201923 A1).

	 
Regarding claim 3, Takahashi discloses the grass catcher as in claim 1.
Takahashi does not disclose wherein the connection comprises a pin and hook bracket extending from the flat side wall.
In the same field of endeavor, Reinhold discloses a grass catcher having a pin (38) and hook bracket (29) for attaching the grass catcher to a mower.
It would be obvious to one of ordinary skill in the art to provide the grass catcher disclosed by Takashi with a pin and hook bracket, as disclosed by Reinhold, as an alternative way of attaching the grass catcher to the mower.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20210029875 A1) in view of Di Paolo (US 5074106 A)

Regarding claim 4, Takahashi discloses the grass catcher as in claim 1.
Takahashi is silent regarding the front wall, the flat side wall, the top wall, the curved side wall, and the cover each having a plurality of hole patterns to facilitate air flow through the grass catcher.
In the same field of endeavor, Di Paolo discloses a grass catcher having a plurality of hole patterns (44, 46, 48) to contribute to the desired air flow through the grass catcher (col. 2 lines 57-68).
It would be obvious to one of ordinary skill in the art to provide the front, flat side, and top walls of Takahashi with hole patterns, as disclosed by Di Paolo, as a way of contributing to the air flow through the grass catcher. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20210029875 A1) in view of Mossman (US 20070186531 A1).

Regarding claim 6, Takahashi discloses the grass catcher as in claim 1.
Takahashi does not disclose a hinge comprising tabs upstanding from the cover and slits in the second side wall through which the tabs extend.
In the same field of endeavor, Mossman discloses a door (130) having hinge tabs (131) that extend through slots (not shown) so that the door may hinge (paragraph 0023). It would be obvious to one of ordinary skill in the art to provide the door disclosed by Takahashi with hinge tabs and the side wall will slots, as disclosed by Mossman, as an alternative way of allowing the door to open.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US RE24877 E discloses a grass catcher formed integrally from one piece of metal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         



/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671